Citation Nr: 1217013	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-42 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1970.  He died in September 2008.  The appellant seeks surviving spouse benefits.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).


FINDINGS OF FACT

1.  The Veteran died in September 2008 at the age of 59.  The certificate of death reported the immediate cause of death as hepatocellular carcinoma, with an interval of weeks.  The underlying causes of death were listed as cirrhosis and chronic hepatitis C, both with an interval of years.  No contributing conditions were listed.  In September 2010, the certifying physician amended the certificate of death to include diabetes mellitus as a contributing condition.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; diabetes mellitus, rated 10 percent disabling; left ear hearing loss, rated 0 percent disabling; and hemorrhoids, rated 0 percent disabling.  The combined rating was 60 percent.

3.  The preponderance of the competent evidence of record does not link the causes of the Veteran's death to his service or to any service-connected disability.
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant testified before a Veterans Law Judge (VLJ) in September 2010.  Unfortunately, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In a September 2011 letter, the appellant was given the opportunity to request another Board hearing.  In September 2011, the appellant responded that she did not want an additional hearing.  Therefore, the Board will proceed with adjudication of the claim.

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in letters dated in October 2008 and November 2008.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

VA service-connected death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c) (2011).

The Veteran died in September 2008 at the age of 59.  The certificate of death reported the immediate cause of death as hepatocellular carcinoma, with an interval of weeks.  The underlying causes of death were listed as cirrhosis and chronic hepatitis C, both with an interval of years.  No contributing conditions were listed.  In September 2010, the certifying physician amended the certificate of death to include diabetes mellitus as a contributing condition.

The appellant claims that the cause of the Veteran's death was related to his active service.  Specifically, she claims that the Veteran's (1) service-connected diabetes mellitus contributed to cause his death, (2) hepatocellular cancer was caused by in-service exposure to herbicides, and (3) hepatitis C was incurred in service.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated 50 percent disabling; diabetes mellitus, rated 10 percent disabling; left ear hearing loss, rated 0 percent disabling; and hemorrhoids, rated 0 percent disabling.  The combined rating was 60 percent.

The Veteran's service personnel records show that the Veteran served in Vietnam from October 1968 to August 1969.  Therefore, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service medical records are negative for any symptoms, diagnostic tests, or clinical findings related to liver cancer or hepatitis.  The service medical records show that in June 1969, the Veteran underwent multiple tooth extractions, after which he bled for 30 minutes and received sutures. 

After separation from service, medical records show that the Veteran was found to have elevated liver enzymes in September 1996 in a pattern that would be atypical for alcoholic liver disease.  Following a hepatitis workup in October 1996, chronic hepatitis C was diagnosed.  The diagnosis was subsequently confirmed by a liver biopsy in March 1997 which revealed chronic active hepatitis C.  Thereafter, the Veteran continued to receive both VA and private treatment for various medical disabilities.  In July 2001, the Veteran was found to have elevated non-fasting glucose; however no diagnosis of diabetes was made at that time.  During a June 2003 VA examination, the Veteran reported a post-service construction accident at a copper smelting plant where a flume imploded and he fell into a shaft and was buried in arsenic dust.  As a result of the accident, the Veteran sustained severe burns and arsenic poisoning.  In March 2005, diabetes mellitus was diagnosed by a private physician, who noted that the Veteran's diabetes was non-insulin dependent and diet-controlled.  Also in March 2005, the Veteran was noted to have cirrhosis.  The record thereafter does not show further treatment for diabetes.  However, the Veteran's liver-related problems worsened and in August 2008, advanced hepatocellular carcinoma and Child Pugh Class C cirrhosis were diagnosed, culminating in the Veteran's death several weeks later.  

Regarding risk factors for hepatitis, service medical records show that the Veteran had several teeth extracted during service for which he received sutures.  The appellant has also testified that the Veteran was involved in a fight in service during which the Veteran had several of his teeth knocked out and was exposed to blood.  Post-service medical records document that the Veteran had a 30-year history of alcohol abuse prior to his hepatitis C diagnosis.  He also had a history of drug abuse that included both intravenous (IV) and intranasal drug use.  Specifically, a June 1997 VA medical record notes a history of IV drug abuse in the 1960s and 1970s, and a November 1999 private medical record notes a past history of heroin usage and drug rehabilitation for heroin.  The Veteran also reported use of marijuana, speed, and cocaine.  The record also shows that the Veteran had at least one tattoo.

In November 2011, the Board requested a medical expert opinion with regard to several medical issues which were unclear based on the evidence of record.  A February 2012 letter from an oncologist provided medical opinions as to the Board's questions.  The oncologist opined that the Veteran's diabetes mellitus was not a significant contributor to any ongoing disease processes, or to the death of the Veteran.  The basis for that opinion was that the Veteran's diabetes mellitus did not appear to be of sufficient severity to warrant any sustained anti-diabetic medication therapy, and there were no reports or suggestions of end-organ damage from diabetes mellitus.  The oncologist also opined that it was not likely that herbicide exposure caused or contributed to the Veteran's hepatitis C, hepatic cirrhosis, or hepatocellular carcinoma.  That opinion was based on the timing of the appearance of the disorders, and the other, readily apparent, likely contributors.  The oncologist opined that the Veteran's hepatitis C was likely due to use of contaminated paraphernalia employed during IV drug use.  The oncologist opined that the Veteran's hepatitis cirrhosis was very likely a consequence of long-term liver damage from both chronic active hepatitis C and chronic alcoholic exposure.  The oncologist opined that the Veteran's hepatocellular carcinoma was very likely or certainly a result of long-term effects of chronic active hepatitis C and alcoholic cirrhosis.  The examiner also opined that there was no evidence that the Veteran's in-service dental treatments or other activities or exposures could have materially contributed to his hepatitis C, cirrhosis, or hepatocellular carcinoma.  The examiner opined that the available evidence demonstrated a greater than 50 percent likelihood that the Veteran's hepatitis C, hepatic cirrhosis, and hepatocellular carcinoma were related to factors other than sevice-related activities.  Those factors were listed as alcohol abuse, IV drug use, and post-service occupational exposure to toxic arsenic salts.

The oncologist did not find that the Veteran's diabetes mellitus caused or substantially and materially contributed to the Veteran's death.  The oncologist further stated that, while there are reports of "worse" outcomes of hepatocellular carcinoma in patients with diabetes mellitus, the Veteran's death from hepatocellular carcinoma occurred so quickly after his diagnosis that no single factor could be adduced to be a major contributor to death, outside of the underlying cancer diagnosis.  Finally, the oncologist stated that the Veteran died from hepatic failure resulting from advanced hepatocellular carcinoma, which was the end result of long-term liver damage from chronic active hepatitis C, alcoholic liver damage with probable cirrhosis, and, perhaps, exposure to arsenicals.  The oncologist opined that there was a "low-to-nil" likelihood that those conditions were related to herbicide exposure or other aspects of military service.

The Board finds that the preponderance of the competent evidence of record shows that the causes of the Veteran's death were not related to his service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of hepatocellular carcinoma, cirrhosis, or chronic hepatitis C.  Furthermore, there is no competent evidence of record that relates the Veteran's hepatocellular carcinoma, cirrhosis, or chronic hepatitis C to service or to a service-connected disability.  The only medical evidence of record which discusses a relationship between the Veteran's hepatocellular carcinoma, cirrhosis, and chronic hepatitis C and his service is the February 2012 letter from an oncologist.  That letter clearly stated that all three of these disorders were not likely related to the Veteran's service, to include in-service herbicide exposure.

The appellant also claims that the cause of the Veteran's death was related to his service-connected diabetes mellitus.  The evidence of record shows that, in September 2010, the certifying physician amended the Veteran's certificate of death to include diabetes mellitus as a contributing condition.  However, the physician gave no explanation for that amendment, and there is no other medical evidence of record which supports a nexus between the Veteran's diabetes mellitus and the cause of his death.  Accordingly, the Board finds that the September 2010 amendment to the Veteran's certificate of death warrants low probative value.  In contrast, the February 2012 letter from an oncologist opined that the Veteran's diabetes mellitus was not a significant contributor to any ongoing disease processes, or to the death of the Veteran.  The oncologist also did not find that the Veteran's diabetes mellitus caused or substantially and materially contributed to the Veteran's death.  These opinions were based on a review of the severity of the Veteran's diabetes mellitus, and the lack of evidence of end-organ damage from diabetes mellitus.  As the February 2012 letter from an oncologist supported its opinions with a specific rationale based on the medical evidence of record, the Board finds that it warrants high probative value.  Accordingly, the Board finds that the preponderance of the medical evidence of record shows that the Veteran's diabetes mellitus did not contribute substantially or materially to cause the Veteran's death, combine to cause the Veteran's death, or aid or lend assistance to the production of the Veteran's death.

The lay statements of the appellant are competent and credible evidence regarding the visible, or otherwise observable, symptoms of the Veteran's disabilities.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the statements of the appellant are not competent to prove that the causes of the Veteran's death are related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the appellant is not competent to make a determination that that the causes of the Veteran's death are related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the preponderance of the competent evidence of record shows that the causes of the Veteran's death were not related to his service or to any service-connected disability.  Therefore, service connection for the cause of the Veteran's death is not warranted.

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


